Citation Nr: 0729374	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-37 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Judith A. Veres, Accredited 
Claims Agent


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1973 to 
July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

In August 2007, VA received the veteran's claim for increased 
evaluation for service-connected migraine headaches.  This 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007, after the veteran's case was certified on 
appeal, her representative submitted on her behalf additional 
evidence directly to the Board.  See 38 C.F.R. §§ 19.37, 
20.1304 (2006).  This evidence was comprised of a medical 
statement from Dr. S.S. which pertained to the issues on 
appeal.  As a general rule, if further evidence is timely 
received by the Board, the Board must remand the case to the 
agency of original jurisdiction (AOJ), unless the appellant 
or the appellant's representative waives the right to initial 
AOJ consideration.  38 C.F.R. § 20.1304(c).

In August 2007, the Board wrote to the veteran and asked her 
whether she sought to waive AOJ review of this additional 
evidence and have the Board proceed with a decision in his 
case, or wanted to have the case remanded to the AOJ for 
review of the additional evidence submitted.  In August 2007, 
the veteran responded by sending back to the Board an 
Additional Evidence Response Form on which she checked the 
box reflecting her request that the case be remanded to the 
AOJ for review of the additional evidence that was submitted 
in his appeal.

Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


